Citation Nr: 1817377	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-05 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript is in the record.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic traumas during service, and he currently has diagnoses of bilateral hearing loss and tinnitus.  

2.  The Veteran has credibly reported that he began to experience bilateral hearing loss and tinnitus prior to discharge from service and that these symptoms have worsened since discharge; continuity of symptomatology is established.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board finds that the duty to notify and the duty to assist have been met.  Moreover, given the fully favorable nature of this decision, any failure of the duty to notify or duty to assist was harmless error.  

The Veteran has testified and submitted statements that contend he has developed bilateral hearing loss and tinnitus due to traumatic noise exposure during military service.  He notes that he served as a track commander in Vietnam, which exposed him to loud noise produced by this vehicle.  He was frequently exposed to small arms fire as well as other weapons when engaged with the enemy.  The Veteran also notes that on one occasion he inadvertently parked beneath a howitzer, and that his ears bled after the weapon was fired.  He has written that he noticed hearing problems and tinnitus while still in Vietnam and that these problems have worsened since discharge.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established unless hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154 (a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran was afforded a VA audiologic examination in July 2010, which revealed hearing loss as defined by 38 C.F.R. § 3.385.  He also reported constant bilateral tinnitus with unknown onset.  The first service connection criterion of medical evidence of a current disability has been met for both hearing loss and tinnitus.  7/2/2010 VA Examination, p. 1.  

A review of the service treatment records is negative for complaints or treatment regarding hearing loss or tinnitus.  However, the report of the Veteran's November 1970 separation examination shows that the audiometer was inoperable, so that he was not afforded a hearing test prior to discharge.  A Report of Medical History was either not completed or is missing from the record.  6/4/2010 STR - Medical, p. 11.  

When the Veteran submitted his formal claim for service connection, he included an April 2010 Statement in Support of Claim in which he described exposure to small arms, grenades, blasting equipment, and artillery fire both during training and during his deployment to Vietnam without the benefit of hearing protection.  4/30/2010 Statement in Support of Claim, p. 1.  He also provided sworn testimony in which he described this noise exposure, as well as noting that he commanded a loud tracked vehicle in Vietnam.  10/4/2016 Hearing Transcript, p. 2.  The Veteran is competent to report noise exposure.  His statements and testimony are both highly credible, and are supported by his personnel records which, among other things, show that he was awarded the Army Commendation Medal with "V" device for heroism in connection with military operations against a hostile force.  6/16/2015 Military Personnel Record, p. 29.  The Veteran's exposure to traumatic noise during service is conceded.  See 38 U.S.C. § 1154 (b) (2012); 38 C.F.R. § 3.304 (d) (2017).  The second service connection requirement of evidence of in-service incurrence or aggravation of a disease or injury has also been met for both hearing loss and tinnitus. 

The final requirement that must be met to establish service connection is medical evidence of a nexus between the acoustic traumas to which the Veteran was exposed in-service and his current hearing loss and tinnitus.  The Board finds that the Veteran's statements and testimony are sufficient to establish continuity of symptomatology and meet this final requirement.  

The July 2010 VA examiner opined that the Veteran's current hearing loss and tinnitus were less likely as not caused by or the result of his military noise exposure.  She supported her opinion by noting that there was no evidence of hearing loss or tinnitus in the service treatment records.  She also noted that the Veteran had additional noise exposure in his jobs after discharge from service.  7/2/2010 VA Examination, p. 2.  However, the Board observes that service connection may be established for a disability that did not initially manifest in service if it develops due to an injury or disease that was incurred during service.  A medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In contrast, at a March 2010 VA audiology consultation, the Veteran reported constant bilateral tinnitus that had been present for "many, many" years.  6/14/2010 Medical Treatment Record -Government Facility, p. 3.  His April 2010 statement says that he began to notice a difference in his hearing and to notice the tinnitus while he was still in Vietnam.  After discharge, both of these conditions worsened.  4/30/2010 Statement in Support of Claim, p. 1.  At the October 2016 hearing, the Veteran indicated that his hearing loss and tinnitus had been present for a long time.  His wife testified that she noticed his hearing loss soon after they married 26 to 27 years ago.  

The Board finds that the statements of the Veteran, as well as his testimony and the testimony of his wife, are sufficient to establish continuity of symptomatology between the acoustic traumas in service and the initial post service diagnoses of hearing loss and tinnitus.  The Veteran is credible, and he is competent to report symptoms observable to a layman such as hearing loss and tinnitus.  The Board notes that his November 1970 discharge examination did not include a hearing test due to a problem with the testing mechanism.  In the absence of such testing, the Board must rely even more on the Veteran's reports, and these establish continuity of symptomatology.  Any doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is established.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


